Per Curiam.
This is an appeal in a proceeding for dissolution of a marriage. The trial court dissolved the marriage and divided the property. The parties had no children as a result of this marriage.
The petitioner wife was awarded title to the residence property subject to a mortgage in the amount of $16,686.40 and a judgment lien in the amount of $7,500 in favor of the respondent husband. The petitioner was also awarded a number of items of personal property, including a 1977 Datsun automobile, lawnmower, garden tiller with snowblower attachment, a 10-speed bicycle, and all other personal property then in her possession. In addition to the judgment lien on the house, the respondent was awarded items of personal property, including a tent, a black and white television set, a 1971 International pickup truck, a 1975 Subaru automobile, a 14-foot Starcraft boat with motor and trailer, ham radio equipment, and all other items then in his possession. The petitioner was allowed $300 attorney fees.
The respondent has appealed and contends the division of the marital property was erroneous. Specifically, the respondent requests an equal division of the equity in the residence property, which he contends had a value of $60,000. The petitioner valued the property at $45,000. On the basis of her value, the respondent was awarded approximately 25 percent of the equity in the property.
The record shows that the lot upon which the house was built was paid for with funds which the petitioner brought into the marriage. Since October of 1975 the petitioner has made all the mortgage payments out of her income, amounting to more than $10,000, and has paid for approximately $2,580 worth of improvements to the house out of her separate income, in *802the form of paneling, wallpaper, a central air-conditioning unit, a pressure pump, and other items.
The distribution of property made by the trial court in a proceeding for dissolution of a marriage will not be disturbed in the absence of an abuse of discretion. Under the circumstances of this case, we believe the division made by the trial court was not patently unfair on the record. The judgment is therefore affirmed.
Affirmed.